BARRETT, Circuit Judge,
dissenting:
I respectfully dissent. The record does not contain the preponderance of the evidence required to support the plaintiff’s recovery. The most that can be said for the “contention” of plaintiff in support of the jury verdict relating to the issue of proximate cause is simply that the contention may be correct. The record, however, supports the defendants’ contention that proximate cause is not established. For some unexplained reason, no expert testimony was presented by plaintiff on the critical issue of causation. Such evidence, it seems, was required in order to at least arguably prove plaintiff’s “contention” of proximate cause. In lieu thereof, we have only the “guesswork” and “conjecture” of counsel for Yazzie that the decedent’s body was — in some manner — “snagged and dragged” by the trailer.
At oral argument, counsel for Yazzie contended that evidence in the record supports a finding that Yazzie’s body was “snagged and dragged” by the trailer of the tractor-trailer vehicle being operated by Sullivent at a point adjacent to a curve where Sulli-vent negligently drove the vehicle some 15 feet off of the hardtop and then, by means of a sharp left turn, swung the vehicle back *190onto the hardtop. The “guess” and “conjecture” is that Yazzie was walking within two feet of the edge of the hardtop facing toward the tractor-trailer when he was “snagged” by the rear portion of the trailer as it swung back onto the hardtop. The body was presumably “dragged” from that point. This predicate rests almost exclusively on the proposition that a portion of Yazzie’s shirt sleeve was found between two tire imprints at this point. I submit that such is simply not adequate to satisfy the law of causation. And there are just no other “facts” from which any inferences may be drawn to support the “contention.”
If Yazzie’s body was “snagged” at the point contended by plaintiff, one must ask why nothing was found there except a part of a shirt sleeve and a few spots of dried blood? I submit that if his body was struck by the trailer at this point, the force of the impact would have been devastating. If Yazzie was upright at the point of impact, the outside left rail of the trailer would have struck his body as the trailer was “swinging” sharply and abruptly leftward toward the hardtop. Would not the force and direction of that movement have violently “tossed” Yazzie’s body onto the hardtop? And how could Yazzie’s body have been “swept up” or “snagged” if his body was in a “crouched” position at impact? Certainly, it would have been “smashed” by the left rear wheels or tires. It seems inconceivable that there would not have been a resultant smashed and broken body quite discernible at the area of impact.
The plaintiff did not present expert testimony in support of her “contentions.” This is a cause and effect case. While the law does not demand absolute proof, I submit that here the jury was required to pile inference upon inference to arrive at the result reached.
The law of New Mexico is that a reasonable inference is a conclusion arrived at by a process of reasoning from facts established which lead to a logical hypothesis, and that if the facts established by the evidence are equally consistent with two hypotheses, then these facts do not prove either. Waterman v. Ciesielski, 87 N.M. 25, 528 P.2d 884 (1974); Gray v. E. J. Longyear Company, 78 N.M. 161, 429 P.2d 359 (1969); Lovato v. Plateau, Inc., 79 N.M. 428, 444 P.2d 613 (1968); Tapia v. Panhandle Steel Erectors Co., 78 N.M. 86, 428 P.2d 625 (1967); Hughes v. Walker, 78 N.M. 63, 428 P.2d 37 (1967); Renfro v. J. D. Coggins Co., 71 N.M. 310, 378 P.2d 130 (1963); DeBaca v. Kahn, 49 N.M. 225, 161 P.2d 630 (1945); Stambaugh v. Hayes, 44 N.M. 443, 103 P.2d 640 (1940); Anno., 8 A.L.R.3d 974, 992.
I would affirm.